Citation Nr: 0812087	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-31 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increase in the ratings for otitis media 
with hearing loss, currently assigned a 10 percent rating 
prior to December 1, 2007, and a 0 percent rating from that 
date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the Ft. Harrison, Montana Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted an increased (10 percent) rating for 
otitis media with hearing loss, effective April 15, 2004.  In 
September 2007, the RO assigned a "staged" reduced rating 
for the otitis media with hearing loss, effective December 1, 
2007.  The veteran has expressed dissatisfaction with both 
"stages" of the rating, and both are on appeal.  In March 
2008, a videoconference hearing was held before the 
undersigned.  A transcript of this hearing is associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), that proper VCAA notice for 
an increased rating claim also requires, at a minimum, that 
the claimant be notified that, to substantiate a claim, he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by his demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

The Board has conducted a thorough review of the record to 
determine whether the veteran is prejudiced by the lack of 
such notice.  As statements from the veteran and the evidence 
he submitted in support of his claim suggest he, in fact, 
does not understand what is needed to substantiate his 
increased rating claim, the Board finds that he is indeed 
prejudiced by not being provided Vazquez compliant notice.  
Hence, further notice is necessary.  

Furthermore, an April 2003 VA outpatient treatment record 
notes the veteran complained of dizziness and tinnitus, and 
shows that "Meniere's" was diagnosed by his treating 
physician, Dr. L.K.G.  Notably, the veteran's service-
connected disabilities include:  Otitis media with hearing 
loss, now rated 0 % under Diagnostic Code (Code) 6100; 
vertigo, rated 10 %  under Code 6204; and tinnitus, rated 10 
% under Code 6260.  Significantly, hearing loss, tinnitus, 
and vertigo constitute the triad of symptoms associated with 
Meniere's disease.  If symptoms recognized as service-
connected indeed constitute Meniere's, alternatively rating 
under Code 6205 for such disability could potentially result 
in an increase.  38 C.F.R. §§ 4.85, 4.86, 4.87 (2007).  This 
raises medical questions which require an examination for 
proper response.  

It is also noteworthy that the Court recently held that 
"staged" ratings are appropriate in an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet 
App 505 (2007).

Accordingly, the case is REMANDED for the following:

1.  The RO must send the veteran a letter 
providing the notice required under 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), specifically identifying the 
information necessary to substantiate the 
increased rating claim, and examples of 
medical and lay evidence he may submit.  
He should be specifically advised that if 
his service connected 
vestibular/audiological disabilities 
constitute Meniere's disease, he could 
alternatively (but not in combination with 
the current ratings) be rated under the 
criteria for rating such disease.  He 
should specifically be advised of he 
provisions of Code 6205.  He should have 
opportunity to respond.  

2.  The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist to determine whether the 
symptoms recognized as service-connected 
indeed constitute Meniere's disease, and 
to ascertain the current severity of such 
disease.  The examiner must review the 
veteran's claims file in conjunction with 
the examination, and should note the above 
discussion why the examination is 
necessary.  Any indicated tests or studies 
should be conducted.   The examiner should 
the provide opinions responding to the 
following:

(a) May the veteran's triad of service 
connected entities (vertigo, tinnitus, 
and otitis media with hearing loss) 
properly be diagnosed as Meniere's 
disease (vs. the separate diagnostic 
entities of otitis media with hearing 
loss, vertigo, and tinnitus)?
(b) If the response to the query above 
is yes, when was Meniere's syndrome 
first shown in the record?  

If the examiner is unable to render any 
opinion requested, it should so be 
indicated in the examination report, along 
with an explanation of why this is so.  
The examiner should explain the rationale 
for all opinions given.

3.  The RO should then re-adjudicate the 
claim (to include consideration of all 
applicable criteria, and of the 
possibility of  further/alternate 
"staging" of the rating(s) in accordance 
with Hart, supra.  If the benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

